     Troy Greenfield, OSB #892534
     Email: tgreenfield@schwabe.com
     Alex I. Poust, OSB #925155
     Email: apoust@schwabe.com
     Lawrence R. Ream (Admitted Pro Hac Vice)
     Email: lream@schwabe.com
     SCHWABE, WILLIAMSON & WYATT, P.C.
     1211 SW 5th Avenue, Suite 1900
     Portland, OR 97204
     Telephone: 503.222.9981
     Facsimile: 503.796.2900

     Ivan B. Knauer (Admitted Pro Hac Vice)
     Email: iknauer@swlaw.com
     SNELL & WILMER LLP
     1101 Pennsylvania Avenue, N.W., Suite 300
     Washington, DC 20004
     Telephone: 202.802.9770
     Facsimile: 202.688.2201

     Attorneys for Receiver for Defendants
     AEQUITAS MANAGEMENT, LLC; AEQUITAS HOLDINGS, LLC;
     AEQUITAS COMMERCIAL FINANCE, LLC; AEQUITAS
     CAPITAL MANAGEMENT, INC.; AEQUITAS INVESTMENT
     MANAGEMENT, LLC

                            IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF OREGON
                                       PORTLAND DIVISION
         SECURITIES AND EXCHANGE                                  No. 3:16-cv-00438-JR
         COMMISSION,
                      Plaintiff,
             v.
                                                 FINDINGS OF FACT AND
         AEQUITAS MANAGEMENT, LLC;               CONCLUSIONS OF LAW
         AEQUITAS HOLDINGS, LLC;
         AEQUITAS COMMERCIAL FINANCE,
         LLC; AEQUITAS CAPITAL
         MANAGEMENT, INC.; AEQUITAS
         INVESTMENT MANAGEMENT, LLC;
         ROBERT J. JESENIK; BRIAN A. OLIVER;
         and N. SCOTT GILLIS,
                      Defendants.


Page 1     FINDINGS OF FACT AND                                   SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                            Attorneys at Law
                                                                     1211 SW 5th Avenue, Suite 1900
           CONCLUSIONS OF LAW                                              Portland, OR 97204
                                                                        Telephone: 503.222.9981
                                                                           Fax: 503.796.2900
             On March 10, 2016, the Securities and Exchange Commission (“SEC”) filed a complaint

     in this Court against the Entity Defendants and three individual defendants, Robert J. Jesenik,

     Brian A. Oliver, and N. Scott Gillis. In the following weeks, this Court appointed Ronald F.

     Greenspan as Receiver; he continues in that capacity.

             On December 31, 2019, the Receiver filed his Motion to Approve Receiver’s Distribution

     Plan and Determination of a Ponzi Scheme (the “Distribution/Ponzi Determination Motion”)

     [Dkt. No. 787]. 1 For the reasons stated below, the Court finds by a preponderance of the

     evidence that a Ponzi scheme existed. Further, the Court finds by a preponderance of the

     evidence that Receiver’s distribution plan is fair and equitable, as clarified and modified to

     address two matters: the resolution of one objection and one housekeeping matter. As addressed

     below, this Court adopts the Receiver’s proposed distribution plan and authorizes the Receiver to

     commence distributions.

                                               FINDINGS

             The Court has considered the record in this case, including the Distribution/Ponzi

     Determination Motion as well as materials relating to that motion—namely, materials cited in the

     Distribution/Ponzi Determination Motion; submissions filed in support of that distribution plan

     by the SEC [Dkt. No. 794], and one interested party [Dkt. No. 798]; the resolved objection filed

     by Brett M. Brown [Dkt. No. 799]; the Receiver’s reply in support of the Distribution/Ponzi

     Determination Motion [Dkt. No. 807]; the Receiver’s declaration [Dkt. No. 808]; and testimony

     proffered and argument made by interested parties at the March 31, 2020 hearing on the

     Receiver’s Distribution/Ponzi Determination Motion. The Court makes the following findings of

     fact.


             1
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to them
     in the Distribution/Ponzi Determination Motion [Dkt. No. 787].

                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2   FINDINGS OF FACT AND                                                             Attorneys at Law
                                                                                   1211 SW 5th Avenue, Suite 1900
         CONCLUSIONS OF LAW                                                              Portland, OR 97204
                                                                                      Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
     A.     Procedural History

            1.         On March 10, 2016, the SEC filed the above-captioned action, alleging violations

     of federal securities law by certain individuals who controlled the Aequitas Enterprise. Those

     Individual Defendants are: Robert J. Jesenik, Brian A. Oliver, and N. Scott Gillis. The SEC

     alleged that these individuals—through the Aequitas Enterprise for which they were principals—

     executed a “Ponzi-like” scheme. 2 The Individual Defendants, according to the SEC, defrauded

     Investors, who were led to believe that they were purchasing indirect interests in consumer credit

     receivables. 3 Rather than purchasing such indirect interests, the SEC alleged, the Defendants

     were misusing the bulk of raised funds to pay operating expenses and to repay earlier Investors. 4

     The SEC further alleged that “[b]y the end of 2015, [Aequitas] owed Investors $312.0 million

     and had virtually no operating income to repay them.” 5

            2.         The SEC Enforcement Action against the Receivership Entities has been resolved

     as to the liability claims in the complaint, but unresolved as to monetary relief. 6

            3.         The Receiver was appointed for the Entity Defendants and various affiliated

     entities—initially on an interim basis on March 16, 2016, 7 and later, on April 14, 2016, on an

     enduring basis. 8 When the Receiver was appointed, the Receivership Estate consisted of the

     Entity Defendants as well as 43 other related entities, 9 and interests in the additional nine


            2
                Complaint [Dkt. No. 1], ¶¶ 3, 56.
            3
                Id. at ¶¶ 1-7.
            4
                Id.
            5
                Id. at ¶ 5.
            6
                Dkt. No. 192.
            7
                Stipulated Interim Order Appointing Receiver [Dkt. No. 30].
            8
                Order Appointing Receiver [Dkt. No. 156].
            9
             Collectively defined in the Appendix to the Distribution/Ponzi Determination Motion as
     the “Aequitas Entities.”

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3    FINDINGS OF FACT AND                                                                Attorneys at Law
                                                                                       1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                                 Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
     Extended Entities in which Aequitas had a material investment, that are required by Court order

     to cooperate with the Receiver. 10

            4.        Consistent with that role and the powers authorized by the Court, the Receiver

     has, among other activities, operated the Receivership Estate, performed reporting obligations,

     made records available to Investors for use in litigation, and substantially monetized the assets of

     the Receivership Estate. 11

            5.        Notwithstanding those efforts and the resulting benefit to the Receivership Estate,

     which have been significant, the Receivership Estate’s liabilities are extensive and significantly

     exceed the Receivership Estate’s assets, as found below.

            6.        The Receiver has also investigated the Aequitas Enterprise’s pre-Receivership

     conduct of its financial and business affairs. The findings of that investigation were set forth in

     the Receiver’s Report Regarding the Investigation of the Receivership Entity’s Business Conduct

     (the “Forensic Report”). 12

            7.        Relating to both the Receiver’s findings set forth in the Forensic Report and the

     vast disparity between the Receivership Estate’s assets and liabilities, on December 31, 2019, the

     Receiver filed the Distribution/Ponzi Determination Motion.

            8.        On the Receiver’s separate motion, 13 the Court entered an order establishing a

     notice procedure to provide fair notice to interested parties of the Receiver’s Distribution/Ponzi




            10
                 See Dkt. No. 156, Exhibit B.
            11
                 See generally the Receiver’s Quarterly Reports.
            12
                 Dkt. No. 663.
            13
              Receiver’s Motion for Order (1) Approving Form and Manner of Notice Regarding
     Approval of Proposed Distribution Plan and Ponzi Determination, (2) Approving Procedures and
     Deadlines, (3) Setting a Hearing, and for Related Relief [Dkt. No. 785].

                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4   FINDINGS OF FACT AND                                                               Attorneys at Law
                                                                                     1211 SW 5th Avenue, Suite 1900
         CONCLUSIONS OF LAW                                                                Portland, OR 97204
                                                                                        Telephone: 503.222.9981
                                                                                           Fax: 503.796.2900
     Determination Motion, the briefing schedule, and the hearing date. 14 On the request of certain

     interested parties, the Receiver stipulated to twice extending the objection deadline, which was

     allowed by the Court. 15

              9.       The SEC and another interested party filed statements in support of the Receiver’s

     Distribution/Ponzi Determination Motion. 16

              10.      On February 20, 2020, former Aequitas employee Brett M. Brown submitted a

     letter to the Court [Dkt. No. 799] objecting that the Distribution/Ponzi Determination Motion

     misclassified him—specifically, he was identified by name in the Distribution/Ponzi

     Determination Motion on a list of past and present officers and directors of the Aequitas-

     affiliated companies. 17

              11.      On March 20, 2020, the Receiver filed a reply to Mr. Brown’s objection, which

     resolved that objection and identified a related limited clarification to the proposed distribution

     plan, which is addressed below.

              12.      On March 31, 2020, the Court held a telephonic hearing on the Receiver’s

     Distribution/Ponzi Determination Motion, and responses and objections thereto. Interested

     parties appeared and presented argument and testimony, as recorded in the transcript of that

     hearing.

     B.       The Receiver’s Investigation

              13.      This is a complex case. The Aequitas Enterprise had grown to include over 57


              14
              Order Approving the Procedures for Consideration of the Proposed Distribution Plan
     and Request for a Finding of a Ponzi Scheme [Dkt. No. 790].
              15
                   Dkt Nos. 797 and 802.
              16
              See SEC’s Response to Motion to Approve the Receiver’s Distribution Plan and
     Determination of a Ponzi Scheme [Dkt. No. 794]; Wiltjer Letter Response [Dkt. No. 798].
              17
                   Distribution/Ponzi Determination Motion [Dkt. No. 787] at 57-58 n. 174 & App. A,
     8-9.

                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5      FINDINGS OF FACT AND                                                             Attorneys at Law
                                                                                      1211 SW 5th Avenue, Suite 1900
            CONCLUSIONS OF LAW                                                              Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
     affiliated and controlled entities by the time this Court instituted this receivership proceeding. 18

     In just over two years preceding the appointment of the Receiver, the company had completed at

     least $1.3 billion in intercompany cash transfers. 19

              14.        The Receiver investigated the operations of the Aequitas Enterprise for the period

     from January 1, 2014 through March 10, 2016. 20 That investigation is detailed in the Forensic

     Report. The Receiver concluded that the Aequitas Enterprise was insolvent by not later than July

     3, 2014. The Receiver fairly summarized pertinent findings of the forensic investigation in the

     Distribution/Ponzi Determination Motion. Among those facts, for example, were that after July

     3, 2014, the Aequitas Enterprise:

                               a. “Was dependent on continued infusion of new money from Defrauded
                                  Investors to pay operating expenses;”

                               b. “Did not use Defrauded Investor money for the purposes represented by
                                  the Aequitas Enterprise;”

                               c. “Used a significant portion of new money from Defrauded Investors to
                                  execute transfers to earlier Investors, supposedly in the form of returns and
                                  principal;”

                               d. “Did not generate sufficient (any) profits to pay the promised returns to
                                  Investors;”

                               e. “Created numerous, self-described “Manufactured Notes,” which
                                  purported to create liabilities among the entities and which frequently did
                                  not reflect the actual receipt of funds by the entities issuing such notes;”
                                  and

                               f. “Converted liabilities between entities—i.e., undertook a non-cash journal
                                  entry, intended to transfer an asset or liability from one Aequitas Entity to
                                  another without cash consideration—to favor specific Investors even when



              18
              See generally Distribution/Ponzi Determination Motion [Dkt. No. 787] at Appendix C
     (Aequitas Organization Chart).
              19
                   Forensic Report [Dkt. No. 663] at 8 and 9, n.13 (period January 1, 2014 to March 10,
     2016).
              20
                   Id. at 5.

                                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6   FINDINGS OF FACT AND                                                                     Attorneys at Law
                                                                                           1211 SW 5th Avenue, Suite 1900
         CONCLUSIONS OF LAW                                                                      Portland, OR 97204
                                                                                              Telephone: 503.222.9981
                                                                                                 Fax: 503.796.2900
                             the new obligors did not receive any material benefit from assuming such
                             liability.” 21

            15.      Given that no party has disputed that summary or any aspect of the Forensic

     Report, the Court adopts the Receiver’s Forensic Report, as well as the summary the Receiver

     provided on pages 24 through 30 of the Distribution/Ponzi Determination Motion as findings of

     fact regarding the operation of the Aequitas Enterprise.

     C.     The Receiver’s Distribution Plan

            16.      As disclosed in Quarterly Reports and the Distribution/Ponzi Determination

     Motion, the Receivership Estate’s liabilities far exceed its assets.

            17.      The following classes of Claimants have asserted claims against the Receivership

     Estate: Defrauded Investors (composed of Direct Investors and Fund Investors); Pass-through

     Investors; Non-Officer Former Employee Claims; Taxing authorities; and Creditor Claims.

     Further, there are claims associated with the operation of the Receivership: Administrative

     Claims; and Professional Claims.

            18.      In the Distribution/Ponzi Determination Motion, the Receiver estimated Total

     Investment from Defrauded Investors to total approximately $557 million and other total non-

     duplicative, non-Defrauded Investor Claims asserted against the Receivership Estate are

     estimated to exceed $89 million.22 Those estimates are subject to the caveats expressed in the

     Distribution/Ponzi Determination Motion [Dkt. No. 787] and are without prejudice to the

     Receiver’s right to object to any individual claim. No party has objected to or disputed those

     estimates, and the Court finds by a preponderance of the evidence based on the record before it

     that those estimates are reasonable.


            21
               Distribution/Ponzi Determination Motion [Dkt. No. 787] at 26 (citing Forensic Report
     [Dkt. No. 663] at 8 and 9, n.16).
            22
                 Distribution/Ponzi Determination Motion [Dkt. No. 787] at 23-24.

                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 7    FINDINGS OF FACT AND                                                            Attorneys at Law
                                                                                   1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                             Portland, OR 97204
                                                                                      Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
            19.       Consistent with his Court-authorized powers and duties, the Receiver has

     marshalled and liquidated assets of the Receivership Estate and its interests in the Extended

     Entities, investigated and litigated claims, and timely reported to this Court about the current

     status of the Receivership Estate. In the Distribution/Ponzi Determination Motion and Quarterly

     Reports, the Receiver has summarized the Receivership Estate’s assets, including cash and

     outstanding claims by the Receivership against third parties. In particular, the Receiver has noted

     that the Receivership Estate’s liabilities exceed its assets by hundreds of millions of dollars. 23

            20.       No party has objected to or disputed that factual conclusion, and the Court finds

     from the record before it that fact by a preponderance of the evidence.

            21.       Under these circumstances, the Court finds that Investors and other Claimants

     with Allowed Claims against the Receivership Estate cannot be made whole from the estate’s

     available assets. The Court faces challenging decisions regarding how to allocate those assets

     overseen by this Court in connection with the Receivership amongst the many deserving

     claimants.

            22.       In the Distribution/Ponzi Determination Motion—as clarified and modified

     thereafter—the Receiver detailed his proposed distribution of assets (the “Distribution Plan”).24

     Aspects of the plan are addressed in the Conclusions of Law, below.

            23.       The resolved objection, filed by Mr. Brown, related to his employment status as a

     Non-Officer Former Employee. Mr. Brown was identified by name in the Distribution/Ponzi

     Determination Motion in a list of past and present officers and directors of the Aequitas-affiliated

     companies who, as proposed by the Receiver, would be precluded from holding a Non-Officer




            23
                 See Distribution/Ponzi Determination Motion [Dkt. No. 787].
            24
                 See e.g., id. at 4-7 (summarizing plan).

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 8   FINDINGS OF FACT AND                                                                 Attorneys at Law
                                                                                       1211 SW 5th Avenue, Suite 1900
         CONCLUSIONS OF LAW                                                                  Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
     Former Employee Claim. 25 Following investigation, the Receiver found that: (a) Mr. Brown,

     who was a Senior Vice President, was ultimately excluded from the Aequitas Enterprise’s

     executive management organizational chart; and (b) individuals with the title Senior Vice

     President likely should not be considered executive level. 26 Relatedly, the Receiver proposed

     omitting from the list of individuals precluded from holding a Non-Officer Former Employee

     Claim the following individuals: Brett Brown; Patricia Brown; Bill Malloy; and Thomas

     Szabo. 27 The Court finds that change is reasonable and supported by the facts.

              24.      As a housekeeping matter, on page 41 of the Distribution/Ponzi Determination

     Motion [Dkt. No. 787], the sentence beginning “In the event of transfers of an investment

     between investors or any other type of investment ownership or control changes,” the second

     clause should omit “is” in favor of “may be” such that the clause now states “all of the pre-

     transfer activity of the transferor associated with the transferred investment during the relevant

     time period may, in the exercise of the Receiver’s discretion, be attributed to the transferee.” As

     modified, the Receiver has discretion when determining, on equitable grounds, whether and to

     what extent the prior activity of the transferor should or should not be attributed to the transferee.

     The Court finds that change is reasonable and supported by the facts.

                                          CONCLUSIONS OF LAW

              A receivership is appropriate where, for example, there is a need to “marshal and

     preserve assets from further misappropriation and dissipation” and “clarify the financial affairs



              25
                   Distribution/Ponzi Determination Motion [Dkt. No. 787] at 57-58 n. 174 & App. A,
     8-9.
              26
                   Receiver’s Reply ISO Distribution/Ponzi Determination Motion [Dkt. No. 807] at 2-3.
              27
               Compare Distribution/Ponzi Determination Motion [Dkt. No. 787] at 57-58 n. 174 &
     App. A, 8-9 (addressing Non-Officer Former Employee Claims) with Receiver’s Reply ISO
     Distribution/Ponzi Determination Motion [Dkt. No. 807] at 2-3 (showing change to same).

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 9      FINDINGS OF FACT AND                                                              Attorneys at Law
                                                                                       1211 SW 5th Avenue, Suite 1900
            CONCLUSIONS OF LAW                                                               Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
     of an entity for the benefit of investors.” 28 This Court possesses “extremely broad” power when

     “determin[ing] the appropriate action to be taken in the administration of the receivership.”29

     That “authority derives from the inherent power of a court of equity to fashion effective relief,”

     and the exercise of that power is particularly appropriate “where a federal agency seeks

     enforcement in the public interest.” 30

            This Court’s power and its related “wide discretion” extend to “determin[ing] the

     appropriate relief in an equity receivership.” 31 In part, because every fraudulent situation is

     different, “[t]here are no hard rules governing a district court’s [distribution] decisions in [federal

     equity receiverships].” 32 That is, a distribution plan is subject to approval if it is “fair and

     reasonable.” 33 Indeed, the Ninth Circuit will uphold any “‘reasonable procedures instituted by

     the district court that serve the purpose of orderly and efficient administration of the receivership

     for the benefit of creditors.” 34 Such broad deference is warranted, according to the Ninth Circuit,

     because “most receiverships involve multiple parties and complex transactions.” 35

            Here, as set forth below, the Court concludes that the Aequitas Enterprise operated as a


            28
               SEC v. Schooler, No. 12-2164, 2012 U.S. Dist. LEXIS 188994, at *11 (S.D. Cal. Nov.
     30, 2012).
            29
                 SEC v. Hardy, 803 F.2d 1034, 1037 (9th Cir. 1986).
            30
                 SEC v. Wencke, 622 F.2d 1363, 1369, 1371 (9th Cir. 1980).
            31
              SEC v. Lincoln Thrift Ass’n, 577 F.2d 600, 606 (9th Cir. 1978). See also SEC v. Capital
     Consultants, LLC, 397 F.3d 733, 738 (9th Cir. 2005) (quoting same).
            32
               SEC v. Enter. Tr. Co., No. 08 C 1260, 2008 U.S. Dist. LEXIS 79731, at *10 (N.D. Ill.
     Oct. 7, 2008).
            33
               See SEC v. Copeland, No. CV 11-8607-R, 2014 U.S. Dist. LEXIS 195315, at *5 (C.D.
     Cal. May 19, 2014) (“With respect to the motion to approve the distribution of CWM Realty,
     ‘the primary job of the district court is to ensure that the proposed plan of distribution is fair and
     reasonable.’” (Quoting S.E.C. v. Wealth Management LLC, 628 F.3d 323, 332 (7th Cir. 2010))).
            34
               CFTC. v. Topworth Int’l, Ltd., 205 F.3d 1107, 1115 (9th Cir. 1999) (quoting Hardy,
     803 F.2d at 1037-38).
            35
                 Hardy, 803 F.2d at 1037.

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 10   FINDINGS OF FACT AND                                                                Attorneys at Law
                                                                                       1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                                 Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
      Ponzi scheme at least as early as July 1, 2014, such that it is appropriate to look to equity to

      determine how to compensate claimants. Relatedly, the Court concludes that the Distribution

      Plan, as proposed by the Receiver, provides an equitable means of distributing the Receivership

      Estate’s assets to holders of Allowed Claims.

      A.      Ponzi Determination

              1.      A Ponzi scheme is “a phony investment plan in which monies paid by later

      investors are used to pay artificially high returns to the initial investors, with the goal of

      attracting more investors.” 36 A finding that a Ponzi scheme was perpetrated creates a so-called

      “Ponzi presumption,” by which a court may infer the perpetrator’s intention to hinder, delay, or

      defraud for purposes of voiding transfers. 37 That is because a Ponzi scheme is insolvent. 38

              2.      Proof of a Ponzi scheme is commonly understood to involve proof that

      “(1) deposits were made by investors; (2) the Debtor conducted little or no legitimate business

      operations as represented to investors; (3) the purported business operations of the Debtor

      produced little or no profits or earnings; and (4) the source of payments to investors was from

      cash infused by new investors.” 39 That said, there are many other factors that courts will

      consider, including many that are commonly recognized as badges of fraud. 40


              36
               Santa Barbara Capital Mgmt. v. Neilson (In re Slatkin), 525 F.3d 805, 809 n.1 (9th Cir.
      2008) (quoting Alexander v. Compton (In re Bonham), 229 F.3d 750, 759 n.1 (9th Cir. 2000)).
              37
                See, e.g., In re Slatkin, 525 F.3d at 814 (“We hold that once the existence of a Ponzi
      scheme is established, payments received by investors as purported profits—i.e., funds
      transferred to the investor that exceed that investor’s initial ‘investment’—are deemed to be
      fraudulent transfers as a matter of law.”).
              38
                See, e.g., Scholes v. Lehmann, 56 F.3d 750, 755 (7th Cir. 1995) (Posner, J.) (remarking
      that the perpetrator’s Ponzi scheme was “insolvent from the outset”); In re Independent Clearing
      House, 77 B.R. 843, 871 (D. Utah 1987) (“By definition, an enterprise engaged in a Ponzi
      scheme is insolvent from day one.”); In re Randy, 189 B.R. 425, 441 (N.D. Ill. 1995) (“Having
      been convicted of a Ponzi scheme, Randy was insolvent from its inception as a matter of law.”).
              39
               Phelps, The Ponzi Book at § 2.03 (quoting Rieser v. Hayslip (In re Canyon Sys. Corp.),
      343 B.R. 615, 630 (Bankr. S.D. Ohio 2006) (citation omitted). See also Hayes v. Palm Seedlings
                                        (continued on next page)
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 11 FINDINGS OF FACT AND                                                              Attorneys at Law
                                                                                   1211 SW 5th Avenue, Suite 1900
           CONCLUSIONS OF LAW                                                                  Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
            3.     The Receiver has established that the Aequitas Enterprise was operated as a Ponzi

     scheme at least as early as July 1, 2014 through March 16, 2016 (the “Ponzi Period). In


     Partners-A (In re Agric. Research & Tech. Grp., Inc.), 916 F.2d 528, 536 (9th Cir. 1990)
     (“Distributing funds to earlier investors from the receipt of monies from later investors is the
     hallmark of Ponzi schemes.”).
            40
              The author of The Ponzi Book: Unraveling Ponzi Schemes § 2.03 (2012), identified the
     following:
                   (1) The Ponzi perpetrator did not have any legitimate business
                   operation to which its alleged investment program is connected.
                   (2) The Ponzi perpetrator made unrealistic promises of returns on
                   their investments.
                   (3) “[N]ew investor money was being used to pay old investors’
                   and ‘money was commingled.’”
                   (4) The perpetrator recruited agents to sell its products and paid
                   commissions to perpetuate the scheme.
                   (5) The perpetrator paid the brokers high commissions to induce
                   them to continue the sales and keep the cash flowing in.
                   (6) The commission structure with the sales people provided
                   incentives “to discourage investors from requesting withdrawals.”
                   (7) Excessively large fees were taken by the perpetrator from the
                   customers’ “investment” funds.
                   (8) There were inconsistencies between debtors’ bank statements
                   and “false statements issued to customers.”
                   (9) The perpetrator failed to invest all of the investors’ funds in
                   promised investments.
                   (10) The perpetrator used customer funds “for non-customer
                   purposes.”
                   (11) Later investors received lower returns than earlier investors.
                   (12) Investors were encouraged to roll over or extend their
                   investments rather than receive back their principal.
                   (13) The perpetrator “mischaracterize[s] the nature of the …
                   investment opportunities and any risk associated with making an
                   investment.”
                   (14) The perpetrator overstated its investment returns and
                   understated its losses.
                   (15) Investors’ monies were commingled.
     (Footnotes omitted.)

                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 12   FINDINGS OF FACT AND                                                             Attorneys at Law
                                                                                    1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                              Portland, OR 97204
                                                                                       Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
     particular, the Receiver presented the following:

                    It is incontrovertible with respect to the Aequitas Enterprise that:
                    (i) moneys were transferred to it by Defrauded Investors as
                    putative investments; (ii) the Aequitas Enterprise acquired
                    significant portfolios of consumer accounts receivable; (iii) the
                    Aequitas Enterprise acquired significant and sometimes controlling
                    interests in numerous businesses both related to and independent of
                    the consumer accounts receivable; and (iv) that due to the
                    exceptionally high leverage, high cost of capital, high operating,
                    overhead and marketing costs, and generally poor performance of
                    these various investments, a substantial portion of the transfers
                    back to Investors (purportedly as principal and interest) between
                    January 1, 2014, and March 10, 2016, was possible only because
                    of new funds from Defrauded Investors. Moreover, … at least
                    since July 2014, the Aequitas Enterprise was insolvent, and the
                    actual financial condition of the Aequitas Enterprise and activities
                    undertaken were not accurately disclosed to Defrauded Investors.

                    The Aequitas Enterprise’s collapse was all-but inevitable after July
                    3, 2014, for at least four interrelated reasons—each consistent with
                    the existence of a Ponzi scheme. First, the Aequitas Enterprise had
                    inadequate funds to pay existing Investors as of at least July 3,
                    2014, which led the perpetrators to obtain new investments from
                    Defrauded Investors. Second, in relation to the representations
                    made to Defrauded Investors about how their moneys would be
                    used, the Aequitas Enterprise used little of their moneys for those
                    purposes. Third, the Aequitas Enterprise’s numerous actual
                    business operations generally produced no profits or, more often,
                    produced significant losses, especially on an after debt-service
                    basis because entities were capitalized almost entirely with debt.
                    And fourth, indebtedness to earlier Investors (as well as operating
                    expenses) were being paid with cash infused by new Defrauded
                    Investors.

                    The conclusion that the Aequitas Enterprise was a Ponzi scheme is
                    further cemented by considering additional factors commonly
                    considered by courts in assessing whether a Ponzi scheme was
                    being operated.

                    First, Defrauded Investors’ moneys were commingled, a factor
                    consistent with a Ponzi scheme. …

                    Second, even though the Aequitas Enterprise supplied the
                    appearance of legitimate business operations, the operations were
                    both money losing and rendered illegitimate because they were
                    sustained only by moneys from Defrauded Investors.


                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 13   FINDINGS OF FACT AND                                                             Attorneys at Law
                                                                                    1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                              Portland, OR 97204
                                                                                       Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
                      Third, Defrauded Investors received unrealistic promises of
                      returns. …

                      Fourth, agents were recruited to sell the Aequitas Enterprise’s
                      products and commissions, consulting fees, bonuses, and other
                      consideration were provided to agents to perpetuate the Ponzi
                      scheme. …

                      Fifth, Defrauded Investors’ moneys were not invested as promised.
                      …

                      Sixth, Defrauded Investors were misled, for example, about the
                      nature of investments and associated risk, investment returns, and
                      losses as well as whether Defrauded Investor money was primarily
                      being used to purchase receivables.

                      Taken together, the evidence overwhelmingly supports the
                      conclusion that the Aequitas Enterprise was operated as a Ponzi
                      scheme. 41

            4.        Upon review of the evidence before this Court, the Court accepts the

     uncontroverted evidence presented by the Receiver and concludes that “[t]aken together, the

     evidence overwhelmingly supports the conclusion that the Aequitas Enterprise was operated as a

     Ponzi scheme.” 42

     B.     Distribution Plan

            5.        The Distribution Plan has many interrelated components, some of which this

     Court addresses with particularity.

            6.        Equity can displace an investor’s claim to “benefit of the bargain” recoveries. 43

     Under such circumstances, it can be appropriate to craft a formula for investor claims that relies



            41
                 Distribution/Ponzi Determination Motion [Dkt. No. 787] at 32-38 (footnotes omitted).
            42
                 Id. at 38-9.
            43
               See In re Tedlock Cattle Company, Inc., 552 F.2d 1351, 1352 (9th Cir. 1977) (holding
     in a Ponzi scheme that equity cannot sanction early investors, who may already have been repaid
     their principal with later investors’ money to recover paper profits that were “never earned,”
     when those “false profit[s]” would “unfairly” reduce and defeat claims of later investors who had
     received none of their principal back).

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 14   FINDINGS OF FACT AND                                                                Attorneys at Law
                                                                                       1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                                 Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
     on how much money each investor paid in and received back. 44 Here, the Receiver has identified

     why he proposes rejecting “benefit of the bargain” recoveries in favor of a formula for

     addressing investor claims and a related equitable distribution model. This Court concludes that

     equity and the collective interests of Defrauded Investors are best served by precluding “benefit

     of the bargain” recoveries in favor of the Receiver’s proposal.

            7.        Ponzi schemes often feature a commingling of investor funds. As such, it is

     typically inequitable to endeavor to “trace” any investor’s transferred money—whether to a

     particular account, entity, collateral, or asset—to provide some investors recourse at the expense

     of other Ponzi victims for whom “tracing” is impossible or yields a less favorable distribution.45

     Instead, federal equity receiverships generally support equitable pooling of the receivership

     entities’ assets to enable equal treatment of all defrauded investors. 46 Here, the Receiver has

     identified that not all assets associated with the Aequitas Enterprise should be combined for all

     purposes because certain entities’ assets were not commingled and the Investors in those entities

     were not defrauded. 47 The Receiver has detailed and explained the basis for distinguishing



            44
                 Id. at 1352, 1354 (upholding what that trustee described as a “cash-in-cash-out plan”).
            45
               See Cunningham, Trustee of Ponzi v. Brown, 265 U.S. 1, 12-13 (1924) (rejecting
     “tracing” in Ponzi scheme because equity demands that all victims of the fraud be treated
     equally).
            46
                See, e.g., S.E.C. v. Forex Asset Mgmt. LLC, 242 F.3d 325, 328 (5th Cir. 2001)
     (rejecting investor’s argument that its funds could be traced to a segregated account); United
     States v. Durham, 86 F.3d 70, 72 (5th Cir. 1996) (rejecting tracing where investment was in
     commingled account); S.E.C. v. Elliott, 953 F.2d 1560, 1569, 1570 (11th Cir. 1992) (rejecting
     tracing because “[a]s all of the former securities owners occupied the same legal position, it
     would not be equitable to give some of them preferential treatment in equity”); S.E.C. v. Bivona,
     No. 16-cv-01386-EMC, 2017 U.S. Dist. LEXIS 148575, at *3 (N.D. Cal. Sep. 13, 2017)
     (ordering consolidation for purposes of distributing receivership assets without reference to
     bankruptcy case law); Commodity Futures Trading Comm’n v. Eustace, No. 05-2973, 2008 U.S.
     Dist. LEXIS 11810, at *17 (E.D. Pa. Feb. 15, 2008) (holding that bankruptcy authority regarding
     substantive consolidation is not controlling in equitable receivership).
            47
                 Distribution/Ponzi Determination Motion [Dkt. No. 787] at 41-45.

                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 15   FINDINGS OF FACT AND                                                               Attorneys at Law
                                                                                      1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                                Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
      between assets to be pooled versus certain other assets. The Court concludes that the Receiver’s

      plan for pooling certain assets and not others for purposes of the Distribution Plan is equitable.

              8.        There are two generally recognized distribution methodologies for allocating

      limited funds among defrauded investors in a Ponzi scheme: net loss and rising tide. “Rising tide

      appears to be the method most commonly used (and judicially approved) for apportioning

      receivership assets.” 48 Under this method, distributions are made with the purpose of equalizing

      the percentage of invested funds that are returned to each Ponzi-scheme investor without regard

      for whether those funds were returned by the perpetrators of the fraud before the scheme

      collapsed or as part of a distribution plan. Stated differently, the goal is for all investors to

      ultimately receive a distribution equal to the same percentage of their cumulative investment,

      irrespective of whether the distribution was made directly by the Ponzi scheme or by a receiver

      from the assets remaining from the Ponzi scheme. Here, the Receiver has proposed using the

      rising tide method. 49 The Receiver has detailed and explained the basis for selecting that method,

      including by comparing it to the net loss method and explaining the characteristics of Defrauded

      Investor Claims that are benefited by each method. The Court concludes that the use of the rising

      tide method in the Distribution Plan is equitable.

              9.        Other courts have recognized that—to prevent disparate outcomes between a

      Defrauded Investor with a single account and similarly situated Defrauded Investors who may

      hold multiple accounts, each with different pre-Receivership recovery rates—consolidating

      multiple “accounts” associated with the same person is equitable. 50 Here, the Receiver has




              48
                   SEC v. Huber, 702 F.3d 903, 906 (7th Cir. 2012) (Posner, J.) (citing authority).
              49
                   Distribution/Ponzi Determination Motion [Dkt. No. 787] at 45-55.
              50
                See CFTC v. Equity Fin. Grp., LLC, No. 04-1512-RBK-AMD, 2005 U.S. Dist. LEXIS
      20001, at *88 (D.N.J. Sep. 2, 2005) (failing to consolidate “would permit an investor who used
                                         (continued on next page)
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 16 FINDINGS OF FACT AND                                                              Attorneys at Law
                                                                                   1211 SW 5th Avenue, Suite 1900
           CONCLUSIONS OF LAW                                                                  Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     detailed and justified his proposal for equitably consolidating multiple accounts or claims of a

     Defrauded Investor for purposes of calculating claim amounts and distributions. 51 The Court

     concludes that the Receiver’s plan is equitable.

            10.       Under both federal bankruptcy law and the Oregon Receivership Code, certain

     former employee claims receive a priority claim for a certain amount. 52 Here, the Receiver,

     although not compelled by law to do so, proposes that the Court accord priority to Non-Officer

     Former Employee Claims that accrued prior to the Aequitas Enterprise being placed in



     different investment vehicles and received funds in one account to obtain a disproportionately
     large distribution when compared to other single account investors.”).
            51
                 Distribution/Ponzi Determination Motion [Dkt. No. 787] at 55-57.
            52
                 Under 11 U.S.C. § 507(4), wage claims have administrative priority:
                      but only to the extent of [$12,850] for each individual or
                      corporation, as the case may be, earned within 180 days before the
                      date of the filing of the petition or the date of the cessation of the
                      debtor’s business, whichever occurs first, for—
                      (A) wages, salaries, or commissions, including vacation,
                      severance, and sick leave pay earned by an individual; or
                      (B) sales commissions earned by an individual or by a corporation
                      with only 1 employee, acting as an independent contractor in the
                      sale of goods or services for the debtor in the ordinary course of
                      the debtor’s business if, and only if, during the 12 months
                      preceding that date, at least 75 percent of the amount that the
                      individual or corporation earned by acting as an independent
                      contractor in the sale of goods or services was earned from the
                      debtor.
     (Dollar amount modified per Judicial Conference of the United States, by notice dated Feb. 16,
     2016, 81 F.R. 8748, effective Apr. 1, 2016.)
     The Oregon Receivership Code, set forth at O.R.S. Ch. 37, also places a high priority on wage
     claims. Under O.R.S. § 37.370(g), priority is afforded:
                      claims for wages, salaries or commissions, including vacation,
                      severance and sick leave pay, or contributions to an employee
                      benefit plan, earned by the claimant within 180 days of the earlier
                      of the date of appointment of the receiver and the cessation of the
                      estate’s business, but only to the extent of $12,850 in aggregate for
                      each claimant.

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 17   FINDINGS OF FACT AND                                                                Attorneys at Law
                                                                                       1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                                 Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
     receivership with an Allowed Claim up to $12,850. 53 The Court concludes that the Receiver’s

     plan in this regard is equitable.

             11.       The Receiver has proposed a classification and treatment of claims. 54 The Court

     has reviewed that proposal and concludes that the Receiver’s plan in that regard is equitable.

             12.       The Receiver has summarized various tax considerations. 55 The Court has

     reviewed that aspect of the Receiver’s plan and has not identified any inequity.

             13.       The Court has reviewed the sections of the Receiver’s Distribution/Ponzi

     Determination Motion captioned “Miscellaneous Provisions” and “Retention of Jurisdiction” and

     concluded that those aspects of the Receiver’s plan contribute to the overall equity of the

     Distribution Plan.

             14.       In sum, the Court has reviewed the Distribution Plan, as proposed by the Receiver

     and with the modifications herein expressly adopted. This Court concludes that it is fair,

     reasonable, and serves the purpose of the orderly and efficient administration of this

     Receivership. Because it is equitable and in the best interests of Defrauded Investors and other

     Claimants, the Court adopts and approves the Distribution Plan with the modifications expressly

     adopted herein.

                                                   ORDER

             IT IS HEREBY ORDERED AND DECREED as follows:

             1.        The Receiver’s Distribution/Ponzi Determination Motion [Dkt. No. 787], as

     expressly modified by the Receiver and acknowledged herein, is granted.

             2.        All objections to the Receiver’s Distribution/Ponzi Determination Motion that


             53
                  Distribution/Ponzi Determination Motion [Dkt. No. 787] at 57-58.
             54
                  Id. at 62-67.
             55
                  Id. at 67-72.

                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 18   FINDINGS OF FACT AND                                                              Attorneys at Law
                                                                                     1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                               Portland, OR 97204
                                                                                        Telephone: 503.222.9981
                                                                                           Fax: 503.796.2900
     have not been withdrawn, waived, settled, or expressly reserved pursuant to the terms of this

     Order are overruled.

            3.      The Receiver may commence with distributions consistent with the terms of the

     Distribution Plan without further order by the Court. All distributions shall be free and clear of

     any and all liens, claims, interests, and encumbrances.

            4.      Each Defrauded Investor and other Claimant is directed to cooperate and supply

     such information and documentation as is requested by the Receiver and his professionals to

     effectuate the Distribution Plan.

            5.      This Court shall retain exclusive jurisdiction over all issues, as described in the

     Distribution/Ponzi Determination Motion.

            6.      This Order shall be binding in all respects on all creditors and interest holders of

     the Receivership Entity and their successors and assigns.

            IT IS SO ORDERED.

            Dated this 31st day of March, 2020.



                                                   /s/ Jolie A. Russo
                                                  United States Magistrate Judge Jolie A. Russo

     SUBMITTED BY:

     SCHWABE, WILLIAMSON & WYATT, P.C.

     By: s/ Troy Greenfield
        Troy Greenfield, OSB #892534
        Email: tgreenfield@schwabe.com
        Alex I. Poust, OSB #925155
        Email: apoust@schwabe.com
        Lawrence R. Ream (Admitted Pro Hac Vice)
        Email: lream@schwabe.com
        Telephone: 503.222.9981
        Facsimile: 503.796.2900


                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 19   FINDINGS OF FACT AND                                                             Attorneys at Law
                                                                                    1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                                              Portland, OR 97204
                                                                                       Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
          Ivan B. Knauer (Admitted Pro Hac Vice)
          Email: iknauer@swlaw.com
          SNELL & WILMER LLP
          1001 Pennsylvania Avenue NW, Suite 300
          Washington, D.C. 20004
          Telephone: 202.802.9770

          Attorneys for Receiver for Defendants
          Aequitas Management, LLC, Aequitas
          Holdings, LLC, Aequitas Commercial
          Finance, LLC, Aequitas Capital
          Management, Inc., and Aequitas
          Investment Management, LLC




                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 20   FINDINGS OF FACT AND                               Attorneys at Law
                                                      1211 SW 5th Avenue, Suite 1900
          CONCLUSIONS OF LAW                                Portland, OR 97204
                                                         Telephone: 503.222.9981
                                                            Fax: 503.796.2900
